PER CURIAM:
Sidney B. Harr appeals the district court’s order dismissing on res judicata grounds his civil action against Defendants, and imposing a prefiling injunction against and sanctions on Harr. We have reviewed the record and found no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Harr v. Brodhead, No. 1:16-cv-00304-CCE-JLW (M.D.N.C. June 30, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this *253court and argument would not aid the decisional process.
AFFIRMED